Blair, J.
The determination of both of the above cases depends upon the legal sufficiency of the notices of reconveyance served by complainant, as purchaser of certain tax titles, upon defendants. No State or county is named in the description in the body of the notice, and it is conceded that, “if that were all of the notice and nothing else appeared thereon whereby the person receiving the same could identify the lands, they would clearly be defective under Tucker v. Van Winkle, 142 Mich. 210.” It is contended, however, that these cases are distinguishable from Tucker v. Van Winkle because there was printed on the backs of the notices served the following: “ State of Michigan, County of --” and in the blank space was written, “ Presque Isle.”
*349We agree with the circuit judge that the indorsements upon the notices were no part of the statutory notice and the decrees dismissing the bills of complaint are affirmed.
Grant, C. J., and Moore, Carpenter, and McAlyay, JJ., concurred.